SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 13 May 2015  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii LLOYDS BANKING GROUP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights S An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached ¨ An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments ¨ An event changing the breakdown of voting rights ¨ Other (please specify): ¨ 3. Full name of person(s) subject to the notification obligation:iii BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 11 May, 2015 6. Date on which issuer notified: 12 May, 2015 7. Threshold(s) that is/are crossed or reached: vi, vii Total holding has gone above 5% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect GB0008706128 N/A N/A N/A N/A N/A 4.90% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx CFD Nominal Delta 0.09% 0.09% Total (A+B+C) Number of voting rights Percentage of voting rights 5.00% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: BlackRock Regulatory Threshold Reporting Team 14. Contact name: Gareth Slade 15. Contact telephone number: Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Douglas Radcliffe Name:Douglas Radcliffe Title:Interim Investor Relations Director Date:13May2015
